Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16081070 application filed 08/30/2018.
The preliminary amendment filed 08/30/2018 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 10,11,12,13,14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29 are pending and have been fully considered. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 12, 13, 14, 16, 18, 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Preparation of highly selective zeolite ZSM-5 membranes by a post-synthetic coking treatment" (herein known as YAN).

With regard to claim 10, YAN teaches a permeation membrane, especially at abstract
wherein the permeation membrane is composed of an "zeolite" (inorganic substance), "n-butane:isobutane selectivities" semipermeable into which a further "coke" (substance) is incorporated at certain points, especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1
such that existing intermediate spaces in the semipermeable substance are at least partially filled by the further substance and thus only intermediate spaces are blocked for a "O2-N2 separation" (permeating species), especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1, fig 6
such that "O2-N2 separation" (small gas molecules can be separated from one another in a mixture according to their size), especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1

With regard to claim 11, YAN teaches 
wherein the membrane is structural equivalent of the permeation membrane separating water from hydrogen; at least wherein the crystalline substance with a zeolite 

With regard to claim 12, YAN teaches 
wherein the membrane is structural equivalent of the permeation membrane separating water from nitrogen; at least wherein the crystalline substance with a zeolite structure is ZSM-5 (MFI), especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1; instant specification pg4 ln10-11

With regard to claim 13, YAN teaches 
wherein the membrane is structural equivalent of the permeation membrane separating water from methane; at least wherein the crystalline substance with a zeolite structure is ZSM-5 (MFI), especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1; instant specification pg4 ln10-11

With regard to claim 14, YAN teaches 
wherein the membrane is structural equivalent of the permeation membrane separating water from carbon dioxide; at least wherein the crystalline substance with a zeolite structure is ZSM-5 (MFI), especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1; instant specification pg4 ln10-11

With regard to claim 16, YAN teaches 


With regard to claim 18, YAN teaches 
wherein the crystalline substance with a zeolite structure is ZSM-5 (aluminosilicate), especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1

With regard to claim 21, YAN teaches 
wherein the crystalline substance with a zeolite structure is ZSM-5 (MFI), especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1

With regard to claim 23, YAN teaches 
wherein the carbon has pores smaller than those of the semipermeable substance (as depicted), especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1, fig 6

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15, 17, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Preparation of highly selective zeolite ZSM-5 membranes by a post-synthetic coking treatment" (herein known as YAN) as evidenced by US 20130244117 ISHIMARU
or, in an alternative, under 35 U.S.C. 103 as obvious over "Preparation of highly selective zeolite ZSM-5 membranes by a post-synthetic coking treatment" (herein known as YAN) in view of US 20130244117 ISHIMARU.

With regard to claim 15, YAN teaches 
wherein the further substance comprises a carbon via coking (within the scope of x-ray amorphous carbon), especially at pg 96 col 1 last para - pg 96 col 2 para 1; US 20130244117 ISHIMARU provides extrinsic evidence that carbon of coke is amorphous carbon varified by X-ray diffractometry, especially at abstract, para 20,30,61,63,69
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical 

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of YAN, carbon via coking is amorphous carbon verified by X-ray diffractometry of ISHIMARU, since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established


With regard to claim 17, YAN teaches 
wherein the semipermeable substance is a crystalline substance with a zeolite structure, especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1


With regard to claim 24, YAN teaches a method for producing a permeation membrane, wherein the method comprises:, especially at abstract
a) production of a zeolite membrane having intergranular pores and defects,, especially at abstract, pg 96 col 1 last para - pg 96 col 2 para 1, fig 6

MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of YAN, carbon via coking is amorphous carbon verified by X-ray diffractometry of ISHIMARU, since where the claimed and prior art products are identical or 


Claim(s) 24, 25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7041616 (herein known as NENOFF) as evidenced by US 20130244117 ISHIMARU
or, in an alternative, under 35 U.S.C. 103 as obvious over US 7041616 (herein known as NENOFF) in view of US 20130244117 ISHIMARU.


With regard to claim 24, NENOFF teaches a method for producing a permeation membrane, wherein the method comprises:, especially at abstract, fig 2
a) production of a zeolite membrane having intergranular pores and defects,, especially at abstract, fig 2,c2ln1-7
b) incorporation of a carbon via coking (within the scope of x-ray amorphous carbon) into the intergranular pores and defects of the zeolite membrane, especially at abstract, fig 2,c2ln1-7,c4ln10-25; US 20130244117 ISHIMARU provides extrinsic evidence that carbon of coke is amorphous carbon verified by X-ray diffractometry, especially at abstract, para 20,30,61,63,69
MPEP 2112.01 Part I states…

MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of NENOFF, carbon via coking is amorphous carbon verified by X-ray diffractometry of ISHIMARU, since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established


With regard to claim 25, NENOFF teaches


With regard to claim 27, NENOFF teaches
wherein the incorporation of the carbon into the intergranular pores and defects of the zeolite membrane is carried out by reactive deposition of "isoprene" (a vaporized organic species) from inert gas (a gas phase), especially at abstract, fig 2,c2ln1-7,c4ln10-25

Claim(s) 10, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7255725 (herein known as CHAU) as evidenced by US 20130244117 ISHIMARU
or, in an alternative, under 35 U.S.C. 103 as obvious over US 7255725 (herein known as CHAU) in view of US 20130244117 ISHIMARU.

With regard to claim 10, CHAU teaches a permeation membrane, especially at c3ln5-22,c3ln45-65,c7ln10-20
wherein the permeation membrane is composed of zeolite (an inorganic, semipermeable substance) into which a further carbon (substance) is incorporated at "defects or fissures" (certain points), especially at c3ln5-15,c3ln45-65,c7ln10-20
such that existing "defects or fissures" (intermediate spaces) in the semipermeable substance are at least partially filled by the further substance and thus 
b) incorporation of a carbon via coking (within the scope of x-ray amorphous carbon) into the intergranular pores and defects of the zeolite membrane, especially at abstract, c3ln5-15,c3ln45-65,c7ln10-20; US 20130244117 ISHIMARU provides extrinsic evidence that carbon of coke is amorphous carbon verified by X-ray diffractometry, especially at abstract, para 20,30,61,63,69
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of CHAU, 

With regard to claim 29, CHAU teaches
the membrane is permeable to non-condensable hydrogen, which is at least implied as not permeable to condensable water, thus will separate water from hydrogen, especially at abstract, c3ln14-22

Allowable Subject Matter
Claim(s) 19,20,22,26,28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776